ACCEPTED
                                                                                          01-14-00240-cr
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     1/9/2015 5:07:00 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-14-00240-CR

                                    In the                    FILED IN
                                                       1st COURT OF APPEALS
                           COURT OF APPEALS                HOUSTON, TEXAS
                                   For the             1/9/2015 5:07:00 PM
                   FIRST SUPREME JUDICIAL DISTRICTCHRISTOPHER A. PRINE
                                 at Houston                    Clerk
                  ______________________________________

                On Appeal from the 240th Judicial District Court of
                            Fort Bend County, Texas
                        Cause Number 10-DCR-055898
                 ______________________________________

                   SEAN MICHAEL MCGUIRE, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

          APPELLANT’S MOTION TO EXCEED WORD COUNT
                 ______________________________

      TO THE HONORABLE JUSTICES OF THE FIRST COURT OF

APPEALS:

      COMES NOW, Sean Michael McGuire, Appellant herein, by and through

his attorney of record, Kristen Jernigan, and files this, his Motion to Exceed Word

Count.   In support of said motion, Appellant would show the Court the following:

       1.     Contemporaneous with this filing, the undersigned filed Appellant’s
brief in this case which consists of 16,240 words.

       2.   The trial in this case lasted almost two weeks and the record is at least
twenty-seven volumes. Appellant was convicted of the offense of murder. This
case involved extensive legal research into complex legal issues such as an illegal
blood draw in violation of Missouri v. McNeely, 133 S. Ct. 1522 (2013) and the
Court of Criminal Appeals’ recent decision in The State of Texas v. Villarreal, No.
PD-0306-14, delivered on November 26, 2014.
       3.    In addition, Appellant raised eight points of error. Two of those
points of error involve pre-trial matters which were extensively litigated including
a challenge to the indictment and a motion for change of venue. Appellant’s
other points of error challenge the sufficiency of the evidence, the chain of custody
and admissibility of a blood vial, a warrantless blood draw in violation of Missouri
v. McNeely, 133 S. Ct. 1522 (2013), the validity of a conviction used to enhance
Appellant’s punishment, the lack of affirmative links to tie Appellant to two prior
convictions at the guilt or innocence phase of trial, and the bias of a seated juror.

       4.     It was necessary for the undersigned to exceed the word count to
sufficiently address the errors that occurred at trial. The undersigned has never
before filed a motion to exceed the word count in any Court of Appeal.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion to Exceed Word Count.

                                             Respectfully submitted,


                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion to Exceed Word Count has been mailed to the Fort

Bend County District Attorney’s Office, 301 Jackson, Richmond, Texas 77469, on

January 9, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2